Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 6-8 and 13 canceled
Claims 1-5 and 9-12 are allowed  

Remarks
	During a telephone interview with Hailey Bureau, on 08/13/2021, the examiner suggested adding claim 6 into claim 1 for a better condition of allowance, and canceling claims 6 and 13. The applicant agreed to the suggested amendment.

EXAMINER’S AMENDMENT
	Please replace in claim 1, line 7 in page 2, the following;
“lithiated electrode for 2 to 6 hours for perform a stabilization process.”
With the following;
“lithiated electrode for 2 to 6 hours for perform a stabilization process; wherein the pressure applied in the first step is in a range of 20 to 50 kgf and the pressure applied in the second step is in a range of 20 to 50 kgf.”
	
Please replace the entirety of claim 6, page 2, with the following:
6.	 (Canceled).

Please replace the entirety of claim 13, page 3, with the following:
13.	 (Canceled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior arts of record, including Barker, Zhamu and Balogh, disclose or suggest the claimed process including the first step of applying pressure to a lithium metal placed into direct contact with an electrode where the first step pressure is between 0.5 to 3 hours with the amount ranging from 20 to 50 kgf, and the second step of applying pressure to the per-lithiated electrode where the second step pressure is between 2 to 6 hours with the amount ranging from 20 to 50 kgf.



Response to Arguments
Applicant’s arguments, filed 04/19/2021, with respect to the rejection(s) of claim(s) 1-5 and 9-12 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

In light of the applicant’s amendment and examiner’s amendment, the previously applied rejection is now withdrawn, for condition of allowance.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718